Citation Nr: 0727343	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-28 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE+

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1976, and from June 1979 to January 1981.  Further, 
the record reflects he had additional service in the National 
Guard.

Service connection was previously denied for disabilities of 
the right and left knee by an October 2001 rating decision.  
The veteran was informed of this decision, including his 
right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which found that new and material evidence had not 
been received to reopen the previously denied bilateral knee 
claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that new and material 
evidence has been received to reopen the previously denied 
claim, but that additional development is required with 
respect to the merits of the underlying service connection 
issue.  Accordingly, this issue will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's new and material 
evidence to reopen claim has been completed.

2.  Service connection was previously denied for disabilities 
of the right and left knee by an October 2001 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The Board also notes that, 
during the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims. 
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Here, the veteran was sent adequate notification by letters 
dated in May 2003, December 2005, March 2006, and June 2006, 
which informed him of the evidence necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holdings in Quartuccio, supra, and 
Kent, supra.  More importantly, for the reasons detailed 
below, the Board concludes that new and material evidence has 
been received to reopen the previously denied claim of 
service connection for a bilateral knee disorder.  
Consequently, any deficiency as to the notification and/or 
assistance provided for the new and material evidence to 
reopen aspect of this appeal has been rendered moot.  
However, the Board also concludes that additional development 
is required to comply with the duty to assist regarding the 
underlying service connection issue.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The Board observes that the August to 
November 1976 period of military service was ACDUTRA.  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg.  45,620, 45,630 (August 29, 2001).


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of service 
connection for a bilateral knee disorder.

As noted above, service connection was previously denied for 
disabilities of the right and left knee by an October 2001 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

The evidence on file at the time of the last prior denial 
includes the veteran's service medical records, statements 
from the veteran, and post-service medical records dated from 
2000 to 2001.

In pertinent part, the veteran's service medical records do 
not reflect he was treated for and/or diagnosed with a 
disability of either knee while on active duty.  Rather, 
service examinations conducted in April 1976, November 1976, 
January 1981, and June 1972 consistently evaluated his lower 
extremities as normal.  Nevertheless, he did indicate on a 
January 1981 Report of Medical History that he had injured 
both knees in June 1977 at Fort Dix.

The post-service medical records, particularly an April 2001 
VA medical examination, reflects that the veteran had X-ray 
findings of mild degenerative changes with medial joint space 
narrowing of both knees.  However, no competent medical 
evidence was of record which related these findings to active 
service.  In addition, the post-service treatment records 
indicate a history of motor vehicle accidents in June 1995 
and April 2000.

The October 2001 rating decision denied service connection, 
in pertinent part, for disabilities of both knees.  In making 
this determination, it was found that there was no evidence 
that either of the knee disabilities occurred in or was 
caused by service.

The additional evidence added to the record includes the 
veteran's testimony at the June 2007 hearing regarding his 
account of injuring both knees in June 1977, a medical report 
dated in June 1977 indicating treatment for a left knee 
injury at Fort Dix, and a lay statement from a fellow 
serviceman who attests to the veteran's account of injuring 
both knees in June 1977 while on military duty.

In short, the additional evidence supports the veteran's 
account of injuring both knees during his military service.  
As such, this evidence goes to the specific rationale for the 
last prior denial.  Further, the evidence submitted to reopen 
a claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Based on the foregoing, the Board finds that the evidence 
received since the last prior denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been received in 
accord with 38 C.F.R. § 3.156(a).  

Adjudication of the veteran's appeal does not end with a 
finding that new and material evidence has been received to 
reopen the previously denied claim.  For the reasons 
addressed in the REMAND portion of the decision below, the 
Board finds that additional development is required to 
address the merits of the underlying service connection 
claim.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder, the claim is reopened.  To this extent only, 
the benefit sought on appeal is allowed.


REMAND

Initially, the Board observes that while the record, to 
include the June 1977 medical report and the veteran's own 
statements, reflect that he was engaged in military service 
at the time of the initial injury, there are no official 
service department records detailing whether he was 
participating in ACDUTRA or inactive duty training at that 
time.  Therefore, a remand is required to obtain such 
records.

The Board further observes that the only medical record on 
file regarding the June 1977 injury is the report submitted 
by the veteran.  It does not appear that an adequate attempt 
has been made to obtain the actual treatment records for this 
injury, even though the veteran has previously submitted VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for these records.  Accordingly, a remand 
is also required to request these records.

In addition, the Board notes that even though the veteran was 
previously accorded a VA examination of his knees in April 
2001, no competent medical opinion was promulgated as to 
whether the degenerative changes were causally related to 
military service, to include the veteran's account of his 
June 1977 injury.  The Board finds that such an opinion is 
necessary in the instant case, particularly given the fact 
that the veteran subsequently served on active duty from June 
1979 to January 1981 with no apparent knee problems and had a 
history of motor vehicle accidents in June 1995 and April 
2000.  When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, a remand is warranted for a new 
examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the status of 
the veteran's military service in June 
1977, to include whether he was 
participating in a period of ACDUTRA or 
inactive duty training at the time of the 
initial knee injury.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for knee problems 
since June 1977.  After securing any 
necessary release, the RO should obtain 
these records.  In pertinent part, the RO 
should follow-up on any treatment records 
pertaining to the initial injury in June 
1977.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his bilateral knee disorder.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

For any knee disability diagnosed at this 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability is 
causally related to the veteran's 
military service, to include the June 
1977 injury.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the June 2004 Statement of the Case, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


